Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered June 3, 1998, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7V¿ to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. There was ample evidence of defendant’s participation in the crime. The police, who had defendant and three companions under surveillance, clearly observed all four men form a circle and flail their arms at the victim, who was knocked to the ground and injured.
We perceive no abuse of sentencing discretion. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.